UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4123


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MANUEL BUENFIL CATALAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:11-cr-00075-RLV-DCK-1)


Submitted:   September 9, 2013           Decided:   September 17, 2013


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville, North
Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, William M. Miller, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Manuel    Buenfil        Catalan       pleaded       guilty          to    illegally

reentering       the     United      States          after       having        previously          been

removed    following       a    conviction           for     an    aggravated         felony,        in

violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                                      The district

court sentenced Catalan to forty-six months of imprisonment and

he now appeals.         Finding no error, we affirm.

               Catalan argues on appeal that his trial counsel was

ineffective for failing to raise several arguments in mitigation

at   Catalan’s     sentencing.              To       prove    a     claim       of    ineffective

assistance of counsel, a defendant must show (1) “that counsel’s

performance       was     deficient,”            and       (2)      “that       the        deficient

performance prejudiced the defense.”                         Strickland v. Washington,

466 U.S. 668, 687 (1984).                With respect to the first prong, “the

defendant must show that counsel’s representation fell below an

objective       standard       of    reasonableness.”                    Id.    at        688.       In

addition, “[j]udicial scrutiny of counsel’s performance must be

highly deferential.”           Id. at 689.

               Moreover,       we    may    address          a     claim        of    ineffective

assistance on direct appeal only if the lawyer’s ineffectiveness

conclusively       appears          on     the       record.             United           States     v.

Baldovinos,       434    F.3d       233,    239       (4th        Cir.    2006).            We     have

thoroughly reviewed the record and conclude that Catalan has

failed    to    demonstrate         that    ineffective            assistance         of     counsel

                                                 2
conclusively appears on the record.          We therefore decline to

address this argument on direct appeal.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                  AFFIRMED




                                    3